PER CURIAM.
This case came on for consideration on appellant’s motion for an immediate hearing on its appeal from an order denying the preliminary injunction and for a decree setting aside said order and remanding the case to the District Court with directions to issue the injunction as prayed for in the complaint, and said motion was argued by counsel.
Upon consideration whereof, it is Ordered by the Court that the aforesaid appellant’s motion be, and it is hereby, denied. United States v. Louisiana, 351 U.S. 978, 76 S.Ct. 1043.